This was an action of trover, brought to recover the sum of $1307, which the plaintiff alleged to be the value of certain wood, money and other property, which the defendant had taken on an execution while sheriff of Oahu, and converted to his own use.
The defendant contended that he applied no property to his own use; but made an honest application of all the property received by him as Sheriff of Oahu to the executions in his hands. He likewise exhibited an exoneration from his Honor, Judge Andrews, showing that the defendant had satisfactorily accounted under oath to his Honor for his transactions as sheriff, and been discharged from further accountability on his bond.
There was much evidence introduced by both parties, but it was very contradictory and seemed unsatisfactory to the court, who expressed a wish to have additional evidence offered if it was possible to procure it. None being offered, the Judge charged the jury, that the exoneration of the defendant could avail Him nothing, for it was beyond the power of any court to release a sheriff'from his liability to third persons. Neither could it have been the intention of his Honor Judge Andrews to release Boyd from accountability, except so far as the Court of Oahu were concerned. On the other points of the case, the Judge expressed himself in doubt, from the want of evidence, which was evidently wanting to complete the chain.
The jury returned into court after a short absence to hear certain testimony, which was read to them with the consent of both parties by the Judge. They then retired, and after an absence of about three hours returned into court, unable to agree, and stating that *16there was no hope of their agreeing, were discharged from further duty.
Mr. Bastían, for plaintiff.
Mr. Jasper, for defendant.